AP-77,053
                                                                             COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
                                                                             Transmitted 9/16/2015 8:17:23 AM
                                                                               Accepted 9/16/2015 9:43:50 AM
                                                                                               ABEL ACOSTA
  September 21, 2015                                                                                   CLERK




                                    GREG WILLIS
                             CRIMINAL DISTRICT ATTORNEY
                                     COLLIN COUNTY COURTHOUSE
                                   2100 BLOOMDALE ROAD, SUITE 200
                                       MCKINNEY, TEXAS 75071
                                            972.548.4323
                                          FAX 214.491.4860
                                       www.collincountyda.com



September 16, 2015

Honorable Abel Acosta, Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Austin, Texas 78711

Re: Eric Lyle Williams v. State,        No. AP-77,053
                                        Trial Court No. 32021-422
      Court’s letter of September 14, 2015

Dear Mr. Acosta:

On September 14, 2015, the Court directed Official Court Reporter Donna Gehl to ensure that all
copies of Volume 7 of the Reporter’s Record be “properly sealed.” The State’s copy of Volume
7 is a solely a placeholder volume and has no contents to seal. I have attached a copy to this
letter for your reference.

                                        Respectfully submitted,

                                        William H. Wirskye
                                        Assistant Criminal District Attorney
                                        Collin County
                                        Kaufman County District Attorney Pro Tem



                                        John R. Rolater, Jr.
                                        Assistant Criminal District Attorney
                                        Collin County
                                        Kaufman County Assistant District Attorney Pro Tem

cc:   John Tatum
      Appellate Counsel
      jtatumlaw@gmail.com
Letter to Abel Acosta
September 16, 2015
Page 2
__________________________
      Brad Levenson
      Office of Capital Writs
      Writ Counsel
      administration@ocw.texas.gov
                                                                       1

 1                         REPORTER'S RECORD
                             VOLUME 7 OF 60
 2                  TRIAL COURT CAUSE NO. 32021-422
                  APPELLATE COURT CAUSE NO. AP-77,053
 3

 4
     STATE OF TEXAS              )     IN THE DISTRICT COURT
 5                               )
     VERSUS                      )     KAUFMAN COUNTY, TEXAS
 6                               )
     ERIC LYLE WILLIAMS          )     422ND JUDICIAL DISTRICT COURT
 7

 8

 9                      ***************************
                         EX PARTE HEARING - SEALED
10                      ***************************

11

12                    On the 21st day of May, 2014 the following

13   proceedings came on to be heard in the above-entitled and

14   numbered cause before the Honorable Michael R. Snipes, Judge

15   presiding, held in Rockwall, Rockwall County, Texas:

16                    Proceedings reported by stenographic

17   shorthand.

18

19

20

21

22

23

24

25




                          DONNA R. GEHL, CSR, RPR
                                                      2

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12   THIS VOLUME IS NOT BEING PROVIDED TO THE STATE

13        THE TITLE PAGE IS FOR REFERENCE ONLY

14

15

16

17

18

19

20

21

22

23

24

25




                DONNA R. GEHL, CSR, RPR